UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1676



GILBERTO A. GOMEZ,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-970-390)


Submitted:   January 5, 2005             Decided:   February 10, 2005


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Gilberto A. Gomez, Petitioner Pro Se. M. Jocelyn Lopez Wright,
Victor Matthew Lawrence, Larry Patrick Cote, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Gilberto A. Gomez, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   dismissing     his    appeal     from    the    immigration

judge’s order finding him removable from the United States.                        For

the reasons discussed below, we dismiss the petition for lack of

jurisdiction.

            Gomez was found removable as an alien convicted of a

crime involving child abuse; as an alien convicted of an aggravated

felony offense; and as an aggravated felon convicted of a crime of

violence for which the sentence imposed is one year or more.                        8

U.S.C. § 1227(a)(2)(A)(iii), (a)(2)(E)(i) (2000).                Under 8 U.S.C.

§ 1252(a)(2)(C) (2000), “[n]otwithstanding any other provision of

law, no court shall have jurisdiction to review any final order of

removal against an alien who is removable by reason of having

committed     a   criminal     offense     covered     in     section    .     .     .

1227(a)(2)(A)(iii).”

            We have noted that “under this section there is plainly

no appellate recourse from a final order of removal for an alien

who is removable because he has committed an offense encompassed by

section 1227(a)(2)(A)(iii), that is, because he has committed an

aggravated felony.”        Lewis v. INS, 194 F.3d 539, 541 (4th Cir.

1999).      We    retain     jurisdiction    to      determine       whether       the

jurisdictional facts precluding review are present in a particular


                                    - 2 -
case.     Id. at 541-42.   The jurisdictional bar is triggered by a

determination that a petitioner is an alien who has been convicted

of one of the statutorily enumerated offenses requiring removal.

Id. at 542.

            Based on our review of the record, we find that Gomez is

an alien who is removable for having committed an aggravated

felony.    Accordingly, we dismiss the petition for review for lack

of jurisdiction.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                 PETITION DISMISSED




                                - 3 -